TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-97-00622-CV







Lydia Morales, as Next Friend and Guardian of Megan Morales, Appellant



v.



Elton Bomer, as Receiver for Texas Employers' Insurance Association, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. 96-13637, HONORABLE MARY PEARL WILLIAMS, JUDGE PRESIDING 







PER CURIAM


	The parties (1) have filed a joint motion to remand this cause to the trial court for
approval of their proposed settlement agreement.  We will grant the motion.

	The parties have entered into a written settlement agreement that has been approved
by the receivership court.  Because the settlement involves a minor's claims, the trial court must
review the terms of the agreement in a hearing on the record.  Accordingly, we remand the cause
to the trial court with instructions to review the written settlement agreement within forty-five days
from the date of this order and to enter appropriate orders according to the parties' agreement to
dismiss the appeal.



Before Justices Kidd, B. A. Smith and Powers*


Appeal Dismissed on Joint Motion


Filed:   February 11, 1999


Do Not Publish


























* 	Before John E. Powers, Senior Justice (retired),Third Court of Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).
1.        José Montemayor is the successor to Elton Bomer as Receiver for Elton Bomer.